     1   STEPHEN L. BERRY (SB# 101576)
         stephenberry(a),paulhastings.com                 JS-6
     2   BLAKE R. BERTAGNA (SB #273069)
         blakebertagna(a)paulhastings .com
     3   PAUL HASTINGS LLP
         695 Town Center Drive
     4   Seventeenth Floor
         Costa Mesa, California 92626-1924
     5   Telephone: 1(714) 668-6200
         Facsimile: 1(714) 979-1921
         Attorneys for Defendant
 7       RALPH BRENNAN'S JAZZ KITCHEN, LLC
 8
                              UNITED STATES DISTRICT COURT
 9
                            CENTRAL DISTRICT OF CALIFORNIA
10
                                     SOUTHERN DIVISION
11
12
         ASHLEY CLEWETT, an individual,        CASE NO. 8:19-cv-01819-DOC (KES)
13
                       Plaintiff,              ORDER
14                                             DISMISSING ENTIRE ACTION
              vs.                              WITH PREJUDICE [21]
15
         RALPH BRENNANS JAZZ
16       KITCHEN, LLC., a Louisiana
         Cmporation; and DOES 1 through 100,
17       Inclusive,
18                     Defendants.
19
20
21
22
23
24
25
26
27
28
                                                          ORDER DISMISSING ENTIRE
                                                            ACTION WITH PREJUDICE
     1         The Court, having read and considered the stipulation of the parties in the
     2   above-entitled action for dismissal of this action and all of the claims of plaintiff
     3   Ashley Clewett in their entirety with prejudice, and good cause appearing therefor,
     4   hereby orders that this action and all claims of plaintiff Ashley Clewett which are
     5   asserted therein shall be dismissed in their entirety with prejudice, and that each of
     6   the parties shall bear her/its own costs, litigation expenses and attorneys' fees in
 7       connection this action.
 8
 9              Nov. 21
         DATED: ____, 2019
10                                               HON. DAYID 0. CARTER
                                                 UNITED STATES DISTRICT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 -1-                   ORDER DISMISSING ENTIRE
                                                                         ACTION WITH PREJUDICE
